Citation Nr: 1224755	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-07 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION


The Veteran served on active duty from June 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the claim for service connection for erectile dysfunction. 

The case was previously before the Board in October 2010, when it was remanded for examination of the veteran and medical opinions.  The requested development has been completed.  Unfortunately, additional development is required.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has been diagnosed as having erectile dysfunction.  He has asserted his claim for service connection on a secondary basis.  The Veteran's only assertion to date is that his claimed erectile dysfunction has been caused secondary to his service-connected diabetes mellitus.  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2002).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

The Veteran is service-connected for three disabilities posttraumatic stress disorder (PTSD), diabetes mellitus, and hemorrhoids.   

The medical opinion expressed in the September 2008 VA Compensation and Pension examination noted that the Veteran's diabetes was diagnosed between 1988 and 1989 and that he began having trouble with erectile dysfunction in 1986.  The examiner opined that the Veteran's erectile dysfunction was less likely than not secondary to diabetes as it preceded the diabetes diagnosis.  The examiner, however, did not address whether the service-connected diabetes mellitus aggravated the Veteran's erectile dysfunction.  Accordingly, the case was remanded by the Board in October 2010.

A VA examination and medical opinions were obtained in November and December 2011.  The medical opinions did not support a grant of service connection for erectile dysfunction secondary to the service-connected diabetes mellitus on either a causative or aggravation basis.  

Faced with this negative evidence, the Veteran's representative submitted an Informal Hearing Presentation in June 2012.  At this time the representative asserted a completely new theory that the Veteran's claimed erectile dysfunction was now caused secondary to his service-connected PTSD and submitted an abstract from a medical report related to sexual dysfunction and PTSD.  A remand for examination for medical opinions was requested.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

On remand, the Veteran should be afforded another VA examination to determine the etiology of the Veteran's erectile dysfunction and obtain a medical opinion as to whether any service-connected disability is the cause of or has resulted in any increase in severity of the Veteran's erectile dysfunction.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4);  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination(s) to determine the current nature and likely etiology of the Veteran's erectile dysfunction.  Examinations warranted may include: psychiatric and/or genitourinary.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Based on the examination and review of the record, the examiner is requested to answer the following questions: 

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the current erectile dysfunction was caused by any service-connected disability, to include PTSD and/or hemorrhoids, including medication prescribed to treat these disabilities? 

(B) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's service-connected PTSD and/or hemorrhoids, including any medication prescribed to treat them, has aggravated his erectile dysfunction? 

The examiners are advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the erectile dysfunction (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

2.  Readjudicate the Veteran's claim on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

